                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      DUBLIN DIVISION

DARRELL D. KILLENS,                              )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           CV 319-027
                                                 )
SHERIFF CHRIS STEVENSON,                         )
                                                 )
               Defendant.                        )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


        Plaintiff, a pretrial detainee at Dodge County Jail (“DCJ”) in Eastman, Georgia,

commenced the above-captioned case pursuant to 42 U.S.C. § 1983, regarding events alleged to

have occurred at Telfair County Jail (“TCJ”) in McRae, Georgia. Before the Court is Plaintiff’s

motion for a temporary restraining order, (doc. no. 25), and motion to reconsider the Court’s

November 12, 2019 Order, denying appointment of counsel, (doc. no. 31). For the reasons

set forth below, the Court REPORTS and RECOMMENDS Plaintiff’s motions be

DENIED.

I.     BACKGROUND

       The only remaining Defendant is Chris Stevenson, Sheriff of Telfair County. (See

doc. nos. 1, 19.) Plaintiff’s only remaining claim against Sheriff Stevenson is for retaliatory

transfer under the First Amendment, alleging Sheriff Stevenson transferred Plaintiff from

TCJ to DCJ after Plaintiff filed a grievance and wrote a newspaper article, complaining about

black mold, his blood pressure, and the lack of medical staff at TCJ. (See doc. nos. 1, 11, 19.)
       On November 12, 2019, Plaintiff filed what is titled as an “Order to Show Cause for

Preliminary Injunction and T.R.O.” (Doc. no. 25.) Although Plaintiff styles the entire filing as a

proposed order and not a proper motion, the Court construes his filing as a motion for temporary

restraining order. Plaintiff states a temporary restraining order should be entered against Sheriff

Stevenson and “each of their officers, agents[,] employers, and all persons acting in concert or

participation with them” from violating Plaintiff’s constitutional rights. (Id. at 2.) Plaintiff

further states DCJ officials, not TCJ officials, shot him with a tazer twice, threatened additional

criminal charges, and harassed him. (Id.) Plaintiff has filed multiple grievances but to no avail.

(Id.) Plaintiff requests the Court order Sheriff Stevenson to transfer Plaintiff somewhere other

than DCJ. (Id.) On November 26, 2019, Sheriff Stevenson filed his response to Plaintiff’s

motion arguing Plaintiff is not entitled to an injunction.      (Doc. no. 30.) Additionally, on

December 2, 2019, Plaintiff filed a motion for the Court to reconsider its November 12, 2019

Order, denying Plaintiff’s motion to appoint counsel. (Doc. no. 31.)

II.    DISCUSSION

       A.      Plaintiff’s Motion for a Temporary Restraining Order

       “A district court should not issue an injunction when the injunction in question

is not of the same character, and deals with a matter lying wholly outside the issues in the

suit.” Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th Cir. 1997), opinion amended on

other grounds on reh’g, 131 F.3d 950 (11th Cir. 1997); see also Bruce v. Reese, 431 F.

App’x 805, 806 (11th Cir. 2011) (“[Plaintiff’s] request for injunctive relief as to those causes

of action was thus properly denied as they were as outside the scope of the underlying suit.”)

(citations omitted); Head v. Gammage, CV 316-039, 2018 WL 1920171, at *2 (S.D. Ga.

                                             2
April 24, 2018) (denying Plaintiff’s request for injunctive relief because the relief sought

concerned computer access and the suit concerned Defendants failure to protect him from a

substantial risk of serious harm), adopted by 2018 WL 2303726 (S.D. Ga. May 21, 2018).

       Here, Plaintiff is not entitled to injunctive relief because the matters complained of in

his motion concern separate incidents than those alleged in this lawsuit that have nothing to

do with Sheriff Stevenson, who is Sheriff of Telfair County not Dodge County. (See doc. no.

1.) Plaintiff’s only claim is a First Amendment retaliatory transfer claim based on Sheriff

Stevenson’s alleged decision to transfer Plaintiff after he complained of TCJ conditions.

(Id.) Yet, in Plaintiff’s motion, he is asserting DCJ officials are mistreating him while he is

detained. (Doc. no. 25.) Because these allegations are factually distinct and concern issues,

and prison officials separate from the claim raised in his complaint, injunctive relief is

improper.

       To the extent Plaintiff also requests prison officials be ordered not to violate Plaintiff’s

constitutional rights or retaliate against him for filing grievances, it is clearly established that

excessive force and retaliating against an inmate for filing a lawsuit or grievances are

unconstitutional. Hudson v. McMillian, 503 U.S. 1, 6 (1992); Williams v. Brown, 347 F.

App’x 429, 435-36 (11th Cir. 2009); Wright v. Newsome, 795 F.2d 964, 968 (11th Cir.

1986). Thus, the request for an order prohibiting DCJ officials from using excessive force or

retaliating against Plaintiff would serve little purpose, as it would amount to nothing more

than an instruction to “obey the law.” See Burton v. City of Belle Glade, 178 F.3d 1175,

1201 (11th Cir. 1999) (refusing to issue order which would amount to broad instruction to

simply “obey the law”).

                                             3
       B.      Plaintiff’s Motion To Reconsider

       On December 2, 2019, Plaintiff filed a document titled “Motion to Appeal Appointment

of Counsel,” wherein he requests appointment of counsel. (Doc. no. 31.) Because the Court

denied Plaintiff counsel in its November 12th Order, the Court construes Plaintiff’s filing as

motion to reconsider the denial of counsel. (Id.) In his motion, Plaintiff argues the same facts he

stated in his previous motion and elaborates on some reasons he believes entitle him to

appointment of counsel. (Id.) Specifically, Plaintiff argues he does not have access to the

Federal Rules of Civil Procedure or the Local Rules for the Southern District of Georgia, DCJ

officials continue to not provide Plaintiff with legal references, and, therefore, he cannot properly

rebut Sheriff’s Stevenson’s discovery requests.

       As stated in the Court’s November 12th Order, there is no entitlement to appointed

counsel in a civil rights case such as this one. (Doc. no. 23.) Plaintiff fails to show

exceptional circumstances exist to justify the appointment of counsel. Steele v. Shah, 87

F.3d 1266, 1271 (11th Cir. 1996). Based on Plaintiff’s filings, he is more than capable of

communicating with the Court and “presenting the essential merits of his . . . position,”

which is the key consideration in determining whether the appointment of counsel is

justified. Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993). Although Plaintiff states he

does not know how to proceed with the case or respond to Sheriff Stevenson’s discovery

requests, his filings show he can adequately communicate with defense counsel and the

Court, arguing and explaining the merits of his position. Thus, as Plaintiff’s circumstances

have not changed from the Court’s prior order, Plaintiff’s motion to reconsider appointment

counsel should be denied. (Doc. no. 31.)

                                             4
III.   CONCLUSION

       Accordingly, the Court REPORTS and RECOMMENDS Plaintiff’s motion for a

temporary restraining order be DENIED, and Plaintiff’s motion to reconsider the Court’s

November 12th Order be DENIED. (Doc. nos. 25, 31.)

       SO REPORTED and RECOMMENDED this 5th day of December, 2019, at Augusta,

Georgia.




                                       5
